Motion Granted in Part and Order filed November 8, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00196-CV
                                   ____________

                       DOMINIC MONARITI, Appellant

                                        V.

  ANTHONY MONARITI AND CATERINA TORRESS NEE MONARITI,
                         Appellees


                     On Appeal from Probate Court No. 2
                            Harris County, Texas
                        Trial Court Cause No. 486937

                                   ORDER

      Appellant’s brief was originally due May 16, 2022. We have granted a total
of 90 days to file appellant’s brief, until August 29, 2022. When we granted the
last extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed by the due date. On September 27,
2022, we ordered appellant to file a brief by October 27, 2022, or the appeal would
be subject to dismissal for want of prosecution. No brief was filed by the due date.
On October 28, 2022, a further extension of time was requested. The motion is
GRANTED IN PART.
      We order appellant to file a brief with this court within thirty (30) days of
the date of this order. If appellant fails to do so, the appeal is subject to dismissal
without further notice for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM



Panel Consists of Justices Wise, Jewell and Poissant.